FILED
                              NOT FOR PUBLICATION                            DEC 5 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SUKHVINDER SINGH PELIA,                          No. 11-72600

               Petitioner,                       Agency No. A096-133-339

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Sukhvinder Singh Pelia, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Pelia’s motion to reopen

because Pelia did not show prima facie eligibility for relief. See INS v. Abudu, 485

U.S. 94, 104 (1988) (the BIA may deny a motion to reopen for failure to establish a

prima facie case for the underlying relief sought); INS v. Elias-Zacarias, 502 U.S.

478, 481-83 (1992) (fear of persecution must be on account of a protected ground,

and petitioner must provide some evidence of persecutor’s motive).

      PETITION FOR REVIEW DENIED.




                                          2                                   11-72600